DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated February 22, 2021.  Claims 1-20 are presently pending and are presented for examination.

Allowability of the claims
The following is a reason for holding allowability of the claims:

The claim features of determining an amount of overlap between the first portion and the second portion; responsive to determining the amount of overlap exceeds a threshold, determining to remove the first plant from the field; and activating a plant removal mechanism to remove the first plant as the plant removal mechanism passes by the first plant while moving through the field, when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669